DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 03/21/2022 has been entered and considered. Upon entering, Claims 1-20 are pending; and claims 1, 6, 10, 16, and 17 have been amended.
Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 03/21/2022 has been entered.
Response to Arguments
4.         Applicant’s arguments filed on 03/21/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Sadayuki et al. (JP2014143776).
	Regarding claim 1, Mao teaches a method comprising: detecting a system signal representing a current or voltage of a wireless power transfer system (see figures 19 and 20; and par. [0009] and [0096-0097]), wherein the wireless power transfer system comprises a transmitter circuit (fig. 5: 501, 502, np), a transmitter coil (fig. 5: primary winding np), a receiver coil (fig. 5: secondary winding ns) magnetically coupled to the transmitter coil (np) and a receiver circuit (fig. 5: ns, 510, 503), (see figure 5); and modulating a variable capacitance network of the wireless power transfer-system based upon the capacitance change direction, (see par. [0063] and [0080]).
However, Mao does not explicitly teach determining a capacitance change direction based on a slope signal, wherein the slope signal is determined from a change of the system signal.
Sadayuki teaches when the switch 11 is on, the combined capacitance of the first capacitor C2a and the second capacitor C2b of the variable capacitor C2 becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd is gentle. Next, when the switch 11 is in the off period, only the capacitance of the first capacitor C2a becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd becomes steep and eventually reaches the maximum value. The polarity of the tilt is reversed. Subsequently, when the gate signal Vg is turned from off to on, the combined capacitance of the first capacitor C2a and the second capacitor C2b becomes the capacitance of the variable capacitor C2 again, so that the slope of the waveform of the terminal voltage Vd becomes gentle, (see par. [0081]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sadayuki in to the method of Mao in order to provide a wireless power feeding device capable of highly efficiently feeding power between power transmitting and receiving coils by regulating equivalent electrostatic capacitance of a variable capacitor to a desired magnitude.
Regarding claim 2, furthermore Mao discloses the method, further comprising: modulating the variable capacitance network to achieve soft switching of a plurality of power switches of the transmitter circuit of the wireless power transfer system, (see figures 8A-C; and par. [0063] and [0080]).
Regarding claim 3, furthermore Mao discloses the method, further comprising: modulating the variable capacitance network to regulate an output voltage of the receiver circuit of the wireless power transfer system, (see figures 8A-C; and par. [0058], [0063] and [0080]).
Regarding claim 4, furthermore Mao discloses the method, wherein: the transmitter circuit (501, 502, np) comprises a plurality of power switches (fig. 5: S1-S4) and a first capacitance network (502) coupled to the plurality of power switches (S1-S4), (see figure 5); and the receiver circuit (ns, 510, 503) comprises a rectifier (503) comprising a plurality of secondary switches (see figure 5) coupled to an output port, and a second capacitance network (510), and wherein one of the first capacitance network (502) and the second capacitance network (510) is the variable capacitance network, (see figures 5, 7 and 8A; and par. [0063]).
Regarding claim 6, furthermore Mao discloses the method further comprising: configuring the plurality of secondary switches into a full bridge topology, and operating the full bridge topology in a half bridge mode during an operating mode, (see par. [0048] and [0062]).
Regarding claim 7, furthermore Mao discloses the method, further comprising: adjusting a capacitance of the variable capacitance network to protect the wireless power transfer system during abnormal operating conditions, (see par. [0092] and [0102]).
Regarding claim 9, furthermore Mao discloses the method, further comprising: adjusting the capacitance in the variable capacitance network to establish a communication between the transmitter circuit and the receiver circuit, (see figure 14 and par. [0072] and [0080]).
Regarding claim 10, Mao teaches A method comprising: detecting a system signal representing a turn-off current level at a power switch of a resonant converter (see figures 19 and 20; and par. [0096-0099]); and adjusting a capacitance of a first variable capacitance network of the resonant converter according to the capacitance change direction during an operating mode, (see figures 8A-C and par. [0063], [0080] and [0096-0099]).
However, Mao does not explicitly teach determining a capacitance change direction based on slope signal, wherein the slope signal is determined based on a change of the system signal. 
Sadayuki teaches when the switch 11 is on, the combined capacitance of the first capacitor C2a and the second capacitor C2b of the variable capacitor C2 becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd is gentle. Next, when the switch 11 is in the off period, only the capacitance of the first capacitor C2a becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd becomes steep and eventually reaches the maximum value. The polarity of the tilt is reversed. Subsequently, when the gate signal Vg is turned from off to on, the combined capacitance of the first capacitor C2a and the second capacitor C2b becomes the capacitance of the variable capacitor C2 again, so that the slope of the waveform of the terminal voltage Vd becomes gentle, (see par. [0081]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sadayuki in to the method of Mao in order to provide a wireless power feeding device capable of highly efficiently feeding power between power transmitting and receiving coils by regulating equivalent electrostatic capacitance of a variable capacitor to a desired magnitude.
Regarding claim 11, furthermore Mao discloses the method, further comprising: adjusting the capacitance of the first variable capacitance network to protect the resonant converter during abnormal operating conditions, (see par. [0092] and [0102]).
Regarding claim 12, furthermore Mao discloses the method, further comprising: adjusting a capacitance of a second variable capacitance network so that an output voltage of the resonant converter is regulated at a predetermined level, (see par. [0063], [0092] and [0102]).
Regarding claim 13, furthermore Mao discloses the method, further comprising: establishing a communication channel through adjusting the capacitance of one of the first variable capacitance network (fig. 14: 1425) and the second variable capacitance network (fig. 14: 1451) of the resonant converter (see par. [0080]) and sensing a change in a signal or a change of the capacitance in the other variable capacitance network in an operating mode (see par. [0070] and [0102]).
Regarding claim 14, furthermore Mao discloses the method, further comprising: configuring a full-bridge converter comprising a plurality of power devices coupled to an output of the resonant converter (see par. [0048] and [0050]); and controlling the plurality of power devices such that the full-bridge converter operates in a half-bridge mode during an operating mode (see par. [0048], [0058] and [0061-0062]).     
8.	Claims 5, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Sadayuki et al. (JP2014143776) and further in view of Stuler et al. (US 2015/0263629).
	Regarding claim 5, the combination of Mao and Sadayuki teach the method, but Mao and Sadayuki do not explicitly teach further comprising: controlling the plurality of second switches in a skip mode operation to regulate a voltage or current of the output port in an operating mode.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stuler in to the method of Mao and Sadayuki in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 15, furthermore Mao teaches the method, further comprising: detecting an output voltage of the resonant converter (see par. [0092] and [0102]); but Mao does not explicitly teach and configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mao to further include configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold, as suggested by Stuler in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 16, Mao teaches a method comprising: providing a wireless power transfer system (see figures 1-2, 4-5, 7, 10, 14-15A and 17) comprising a transmitter (fig. 5: 501, 502, np) magnetically coupled to a receiver (fig. 5: ns, 510, 503), wherein: the transmitter comprises a power amplifier (fig. 19: IC1) coupled to an input power source (see figure 19; a connection IC1 with 1910 and 1920), a transmitter capacitance network (fig. 13: 1310) and a transmitter coil (fig. 13: n1); and the receiver (ns, 510, 503) comprises a receiver capacitance network (see figure 8A and par. [0063]) and a receiver coil (ns) coupled to an output port through a switch network (see figures 5, 7 and 8A and par. [0063]); sensing a system parameter (see par. [0096-0097]); adjusting a capacitance value of one of the transmitter capacitance network and the receiver capacitance network based upon a capacitance change direction through a controller (see figures 8A-C and par. [0063], [0080] and [0096-0097]).
However, Mao does not explicitly teach wherein the switch network is configured to regulate a voltage or current of the output port in a skip mode in an operating mode; and adjusting a capacitance value of one of the transmitter capacitance network and the receiver capacitance network based upon a capacitance change direction according to a slope signal, wherein the slope signal is determined from a change of the sensed system parameter value.
Sadayuki teaches when the switch 11 is on, the combined capacitance of the first capacitor C2a and the second capacitor C2b of the variable capacitor C2 becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd is gentle. Next, when the switch 11 is in the off period, only the capacitance of the first capacitor C2a becomes the capacitance of the variable capacitor C2, so that the slope of the waveform of the terminal voltage Vd becomes steep and eventually reaches the maximum value. The polarity of the tilt is reversed. Subsequently, when the gate signal Vg is turned from off to on, the combined capacitance of the first capacitor C2a and the second capacitor C2b becomes the capacitance of the variable capacitor C2 again, so that the slope of the waveform of the terminal voltage Vd becomes
gentle, (see par. [0081]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sadayuki in to the method of Mao in order to provide a wireless power feeding device capable of highly efficiently feeding power between power transmitting and receiving coils by regulating equivalent electrostatic capacitance of a variable capacitor to a desired magnitude.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stuler in to the method of Mao in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 17, further Sadayuki discloses the method, wherein: the capacitance change direction is determined based on the slope signal prior to the step of adjusting the capacitance value, (see par. [0013], [0081]).
Regarding claim 18, furthermore Mao discloses the method, further comprising: determining a capacitance adjustment speed of the step of adjusting the capacitance value of the transmitter capacitance network and the receiver capacitance network based upon the corresponding sensed system parameter value, (see par. [0062-0063], [0080] and [0096-0099]).
Regarding claim 19, furthermore Mao discloses the method, further comprising: adjusting a threshold of a variable in the controller, (see par. [0063] and [0096-0098]).
Regarding claim 20, furthermore Mao discloses the method, further comprising: regulating a current or a voltage of the wireless power transfer system through adjusting a capacitance of one of the transmitter capacitance network and the receiver capacitance network in an operating mode, (see par. [0090-0092] and [0102]).           
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Sadayuki et al. (JP2014143776) and further in view of Lin et al. (US 8,222,962).
Regarding claim 8, the combination of Mao and Sadayuki teach the method, but Mao and Sadayuki do not explicitly teach wherein the capacitance of the variable capacitance network is adjusted in steps, and wherein a first step size in a first operating mode is different from a second step size in a second operating mode.
Lin teaches the capacitive network of the DCO comprises the third variable capacitive circuit and can be configured to provide high resolution in frequency tuning of the DCO. For example, the first variable capacitance of the first variable capacitive circuit has a first step size in response to an incremental change in the digital control signal. The second capacitor and the third capacitor can be sized such that the effective capacitance of the capacitive network has a second step size that is a fraction of the first step size, (see col. 5, lines 15-30).
it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lin in to the method of Mao and Sadayuki in order to provide the tunable capacitive circuit generates a variable capacitance according to provide an effective capacitance of the digitally controlled capacitor network has a step size that is a fraction of a step size.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836